DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The prior rejections of claims 16-20 under 35 USC 101 are withdrawn.  The specification provides various examples of a “non-transitory computer-readable media comprising non-transitory storage media configured for storing computer-readable instructions” in paragraph 158.  Even though the specification states that such storage media “may be any storage media that may be accessed by a computer or processor”, a transitory medium such as a carrier wave or signal is not included in any of the examples.  In the decision by the Patent Trial and Appeal Board in Ex part Pavlo Shcherbyna (application 16/197,124), it is stated on page 5: “Thus, we cannot conclude from this disclosure that the Specification defines a “non-transitory computer-readable medium” to include transitory forms of computer-readable media. Such an interpretation is inconsistent with the types of media listed and it would be self-contradictory. Therefore, such an interpretation is unreasonably broad.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Danielson on 7/12/2022.  The application has been amended as follows: 

1.	A method for decoding data read from a non-volatile storage device, comprising: 
determining, by a decoder, error candidates for the data based on component codes; 
determining, by the decoder, whether at least one first error candidate from the error candidates is found based on two of the component codes agreeing on a same error candidate; 
implementing a suggested correction at one of the error candidates when two of the component codes do not agree on a same error candidate 
determining, by the decoder, whether at least one second error candidate is found based on two of the component codes agreeing on a same error candidate in response to the implementing of the suggested correction at the one of the error candidates; and 
correcting errors in the data based on at least one of whether the at least one first error candidate is found or whether the at least one second error candidate is found.

15.	An error correction system, comprising processing circuits configured to: 
determine error candidates for the data based on component codes; 
determine whether at least one first error candidate from the error candidates is found based on two of the component codes agreeing on a same error candidate; 
implementing a suggested correction at one of the error candidates when two of the component codes do not agree on a same error candidate 
determine whether at least one second error candidate is found based on two of the component codes agreeing on a same error candidate in response to the implementing of the suggested correction at the one of the error candidates; and 
correct errors in the data based on at least one of whether the at least one first error candidate is found or whether the at least one second error candidate is found.  

16.	Non-transitory computer-readable media comprising non-transitory storage media configured for storing computer-readable instructions, such that when executed, causes a processing circuit to decode data stored in a non-volatile storage device by: 
determining error candidates for the data based on component codes; 
determining whether at least one first error candidate from the error candidates is found based on two of the component codes agreeing on a same error candidate; 
implementing a suggested correction at one of the error candidates when two of the component codes do not agree on a same error candidate 
determining whether at least one second error candidate is found based on two of the component codes agreeing on a same error candidate in response to the implementing of the [[a]] suggested correction at the one of the error candidates; and 
correcting errors in the data based on at least one of whether the at least one first error candidate is found or whether the at least one second error candidate is found.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art relied upon (Kumar et al) implementing suggested corrections when two of the component codes agreeing on a same error candidate (see Fig. 13).  However, none of the prior art of record teach or fairly suggest implementing a suggested correction at one of the error candidates when two of the component codes do not agree on a same error candidate; in combination with each and every other limitation of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111